Exhibit 10.T.1
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
2005 OMNIBUS INCENTIVE COMPENSATION PLAN
(as amended and restated)
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Omnibus Incentive Compensation Plan, as amended and restated
effective May 6, 2009 (the “Plan”); and
     WHEREAS, pursuant to Section 19.1 of the Plan, the Board of Directors may
amend the Plan, in whole or in part; and
     WHEREAS, it is hereby intended that the Plan be amended to permit the
settlement of stock appreciation rights in cash and to incorporate minimum
vesting restrictions applicable to Other Stock-Based Awards (as such term is
defined in the Plan).
     NOW, THEREFORE, the Plan is amended as follows:

  1.   Section 7.2 is amended by revising the second sentence thereof to read as
follows:         “Upon exercise of a stock appreciation right, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying (i) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise of the stock appreciation right over the
price fixed at the date of grant (which price shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the date of grant) times
(ii) the number of shares of Common Stock with respect to which the stock
appreciation right is exercised.”     2.   Section 7.2 is further amended by
replacing the final sentence thereof with the following:         “At the
discretion of the Plan Administrator, the payment upon stock appreciation right
exercise may be in cash, in shares of Common Stock of equivalent value, or in
some combination thereof.”     3.   Section 12.2 is amended by adding the
following sentences to the end thereof:         “Notwithstanding the above, the
minimum vesting period for Other Stock-Based Awards with no performance-based
vesting characteristics shall be three (3) years (vesting may occur ratably each
month, quarter or anniversary of the grant date over such vesting period), and
the minimum vesting period for Other Stock-Based Awards subject to restrictions
based upon the achievement of specific Performance Goals or performance measures
shall be one (1) year; provided, however, that the Plan Administrator may grant
a “de minimis” number of Other Stock-Based Awards that do not comply with the
foregoing minimum vesting

 



--------------------------------------------------------------------------------



 



standards. For this purpose “de minimis” means five percent (5%) or less of the
maximum number of shares of Common Stock that may be issued under the Plan
pursuant to Section 5.2(b) herein, subject to adjustment under Section 5.3.”

     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 14, 2009.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Its Senior Vice President, Human
Resources             

ATTEST:

         
By:
  /s/ Marguerite Woung-Chapman
 
Corporate Secretary    

-2-